DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshitomo et al. JP 2002/101844 (cited on Information Disclosure Statement filed January 9, 2020) in view of Yoshimoto US 2016/0015075.
It is noted that a formal human translation of Toshitomo et al. JP 2002/101844 was previously furnished with the Restriction Requirement mailed on March 24, 2022.  All citations with respect to Toshitomo et al. JP 2002/101844 are with respect to the formal human translation.
Regarding Claim 1, Toshitomo et al. discloses a beverage (‘844 Translation, Paragraphs [0020] and [0023]) comprising a high intensity sweetener (‘844 Translation, Paragraphs [0004] and [0028]) and a sugar alcohol wherein the content of the sugar alcohol in an oral composition (hard candy) is 0.01 – 0.1 parts by weight (‘844 Translation, Paragraph [0023]), which overlaps the claimed mass per oral composition weight range of 0.1 to 2.0% by mass per oral composition.  Toshitomo et al. discloses that the optimal concentration varies according to the desired degree of sweetness and the desired sweet qualities and the type of food and can be adjusted by a person skilled in the art and that the concentration is not necessarily limited to a numerical range and that sucralose and acesulfame potassium may be added (‘844 Translation, Paragraph [0024]).  Toshitomo et al. also teaches the oral composition meaning an edible product that is orally ingested (‘844 Translation, Paragraph [0019]) and that the amounts of sucralose and acesulfame potassium combined with an oral composition should be adjusted as appropriate in accordance with the desired strength of the sweet flavor in the final product and that the amounts are not particularly limited (‘844 Translation, Paragraph [0023]).  Although Paragraph [0023] of Toshitomo et al. teaches an example wherein coffee has a total amount of sucralose and acesulfame potassium of 0.003-0.03 parts by weight and a separate example wherein hard candy formed only by sugar alcohols has sucralose and acesulfame potassium added in an amount of 0.01-0.1 parts by weight (‘844 Translation, Paragraph [0023]), Toshitomo et al. teaches the amounts of sucralose and acesulfame potassium should be adjusted as appropriate in accordance with the desired strength of sweet flavor in the final product and that the amounts are not particularly limited (‘844 Translation, Paragraph [0023]).  Toshitomo et al. teaches a particular example an oral composition of hard candy having the claimed amounts of sugar alcohol in the form of sucralose and acesulfame potassium.  Toshitomo et al. also teaches several oral composition examples including beverages (coffee) and hard candy (‘844 Translation, Paragraph [0023]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of sugar alcohol as taught by the hard candy example and incorporate the sugar alcohol content in the beverage oral composition example based upon the desired strength of the sweet flavor in the final product (‘844 Translation, Paragraph [0023]).  Furthermore, since there is an example of an oral composition comprising an amount of 0.01-0.1 parts by weight that overlaps the claimed mass per weight range of 0.1 to 2.0% by mass, where the claimed content of sugar alcohol overlaps sugar alcohol ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, since Toshitomo et al. teaches that the amounts of sucralose and acesulfame potassium are not particularly limited, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Furthermore, although Toshitomo et al. only references sugar alcohols being used in the hard candy example (‘844 Translation, Paragraph [0023]), one of ordinary skill in the art would use the sugar alcohols in any of the other oral composition examples, e.g. coffee beverage, since Toshitomo et al. teaches that there was known utility in using sugar alcohols in an oral composition.
Toshitomo et al. is silent regarding the degree of osmosis of the sugar alcohol contained in the beverage being less than 99.  Applicant defines the phrase “degree of osmosis” to mean the osmotic pressure of the sugar alcohol when the osmotic pressure of sucrose is set to 100 (Specification, Paragraph [0014]).  Applicant also discloses maltose can be used in the beverage composition (Specification, Paragraphs [0013] and [0018]).
Yoshimoto discloses a beverage comprising a sweetener (‘075, Paragraph [0030]) and saccharides of maltose (‘075, Paragraph [0019]) wherein the osmotic pressure of the beverage is adjusted by controlling the amounts of the maltose saccharide (‘075, Paragraph [0063]) wherein adjusting the osmotic pressure of the beverage alters the mouthfeel and aftertaste of the beverage (‘075, Paragraph [0041]).
Both Toshitomo et al. and Yoshimoto are directed towards the same field of endeavor of beverages comprising a sweetener and maltose.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify and adjust the osmotic pressure of any sugar alcohol in the beverage of Toshitomo et al. since Yoshimoto teaches that adjusting the amounts of the maltose saccharide controls the osmotic pressure of the beverage and that adjusting the osmotic pressure of the beverage alters the mouthfeel and aftertaste of the beverage.  Differences in the osmotic pressure of the sugar alcohol of the beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such osmotic pressure of the sugar alcohol is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claims 2, 4, and 7, Toshitomo et al. discloses the beverage (fruit beverage) comprising sucralose and acesulfame potassium as the high intensity sweetener wherein the content ratio between sucralose and acesulfame potassium of an oral composition is 4:1 (‘844 Translation, Paragraph [0023]), which falls within the claimed content ratio between sucralose and acesulfame potassium of between 2:1 and 5:1.  Toshitomo et al. also discloses the optimal concentration varies according to the desired degree of sweetness and the desired sweet qualities and the type of food and can be adjusted as appropriate by a person skilled in the art and that the sucralose and acesulfame potassium may be added within the limits at which the effects of the invention are exhibited (‘844 Translation, Paragraph [0024]).  Toshitomo et al. also discloses a sweetener composition comprising 0.013% sucralose and 0.006% acesulfame potassium (‘844 Translation, Table 1, Example 1-B) (‘844 Translation, Paragraphs [0028]), which falls within the claimed content ranges of sucralose of 0.005 to 0.02% by mass per beverage and acesulfame potassium of 0.001 to 0.01% by mass per beverage, respectively, and also reads on the relation A > B being satisfied wherein A is the degree of sweetness of sucralose contained in the beverage and B is the degree of sweetness of acesulfame potassium contained in the beverage.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claims 3 and 6, Toshitomo et al. modified with Yoshimoto is silent regarding the degree of osmosis of the sugar alcohol being 70 or more and less than 99.  However, Yoshimoto discloses a beverage comprising a sweetener (‘075, Paragraph [0030]) and saccharides of maltose (‘075, Paragraph [0019]) wherein the osmotic pressure of the beverage is adjusted by controlling the amounts of the maltose saccharide (‘075, Paragraph [0063]) wherein adjusting the osmotic pressure of the beverage alters the mouthfeel and aftertaste of the beverage (‘075, Paragraph [0041]).
Both Toshitomo et al. and Yoshimoto are directed towards the same field of endeavor of beverages comprising a sweetener and maltose.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify and adjust the osmotic pressure of any sugar alcohol in the beverage of Toshitomo et al. since Yoshimoto teaches that adjusting the amounts of the maltose saccharide controls the osmotic pressure of the beverage and that adjusting the osmotic pressure of the beverage alters the mouthfeel and aftertaste of the beverage.  Differences in the osmotic pressure of the sugar alcohol of the beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such osmotic pressure of the sugar alcohol is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claims 8-9, Toshitomo et al. discloses the beverage (fruit beverage) comprising sucralose and acesulfame potassium as the high intensity sweetener wherein the content ratio between sucralose and acesulfame potassium of an oral composition is 4:1 (‘844 Translation, Paragraph [0023]), which falls within the claimed content ratio between sucralose and acesulfame potassium of between 2:1 and 5:1.  Toshitomo et al. also discloses the optimal concentration varies according to the desired degree of sweetness and the desired sweet qualities and the type of food and can be adjusted as appropriate by a person skilled in the art and that the sucralose and acesulfame potassium may be added within the limits at which the effects of the invention are exhibited (‘844 Translation, Paragraph [0024]).  Toshitomo et al. also discloses a sweetener composition comprising 0.013% sucralose and 0.006% acesulfame potassium (‘844 Translation, Table 1, Example 1-B) (‘844 Translation, Paragraphs [0028]), which falls within the claimed content ranges of sucralose of 0.005 to 0.02% by mass per beverage and acesulfame potassium of 0.001 to 0.01% by mass per beverage, respectively.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 10, Toshitomo et al. discloses the beverage including a milk (‘844 Translation, Paragraph [0020]}).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toshitomo et al. JP 2002/101844 (cited on Information Disclosure Statement filed January 9, 2020) in view of Yoshimoto US 2016/0015075 as applied to claim 10 above in further view of Shibata et al. US 2018/0360063.
Regarding Claim 11, Toshitomo et al. discloses a milk based beverage (‘844 Translation, Paragraph [00220]) comprising sucralose and acesulfame potassium (‘844 Translation, Paragraph [0023]).
Toshitomo et al. modified with Yoshimoto et al. is silent regarding the milk having a solids not fat content of 0.1 to 1.2% by mass.
Shibata et al. discloses a beverage comprising a sugar alcohol and a high intensity sweetener (sucralose and acesulfame potassium) (‘063, Paragraph [0079]) wherein the beverage comprises milk having a solids non fat (SNF) amount of 0.1% to 2% by mass (‘063, Paragraph [0075]), which overlaps the claimed solids non fat content ratio range of 0.1 to 1.2% by mass.
Both Toshitomo et al. and Shibata et al. are directed towards the same field of endeavor of milk based beverages comprising sucralose and acesulfame potassium.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the milk based beverage of Toshitomo et al. to have the claimed solids non fat content ratio range as taught by the SNF range disclosed by Shibata et al. since where the claimed SNF ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toshitomo et al. JP 2002/101844 (cited on Information Disclosure Statement filed January 9, 2020) in view of Yoshimoto US 2016/0015075 as applied to claim 10 above in further view of Ishimori et al. US 2017/0006889.
Regarding Claim 11, Toshitomo et al. discloses a milk based beverage (‘844 Translation, Paragraph [00220]) comprising sucralose and acesulfame potassium (‘844 Translation, Paragraph [0023]).
Toshitomo et al. modified with Yoshimoto et al. is silent regarding the milk having a solids not fat content of 0.1 to 1.2% by mass.
Ishimori et al. discloses a beverage comprising a high intensity sweetener (sucralose and acesulfame K) (‘889, Paragraph [0050]) wherein the beverage comprises milk and an SNF content of 0.15 to 0.4 mass% (‘889, Paragraph [0120]) wherein SNF represent solid non-fat content (‘889, Paragraph [0076]).
Both Toshitomo et al. and Ishimori et al. are directed towards the same field of endeavor of milk based beverages comprising sucralose and acesulfame potassium.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the milk based beverage of Toshitomo et al. to have the claimed solids non fat content ratio range as taught by the SNF range disclosed by Ishimori et al. since where the claimed SNF ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).

Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on the rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that the same prior art of Toshitomo et al. modified with Yoshimoto is being applied.  However, the rationale of the rejection has been changed.
It is noted that a Non-Final Office Action has been issued herein due to the change in rationale in the grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792